   Case 19-00543-SMT    Doc 18Filed 08/22/19 Entered 08/22/19 08:42:13   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 4

Signed: August 21, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNTIED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    JAUN RAMON DIAZ,                    )       Case No. 19-00543
                                        )       (Chapter 13)
                          Debtor,       )
                                        )       Not for Publication in
                                        )       West’s Bankruptcy Reporter.

                   MEMORANDUM DECISION AND ORDER DENYING
             REQUEST TO TEMPORARILY WAIVE REQUIREMENT TO FILE
         CERTIFICATE OF CREDIT COUNSELING AND DISMISSING THE CASE

          The debtor, Juan Ramon Diaz, has filed a Praecipe (Dkt. No.

    6) wherein he is seeking a temporary exemption from obtaining

    prepetition credit counseling.          For the reasons stated below, the

    debtor’s request will be denied, and the case will be dismissed.

                                            I

          The debtor initiated this case by the filing of a voluntary

    petition under chapter 13 of the Bankruptcy Code on August 13,

    2019, to stay a foreclosure auction to be held “in two days.”

    The debtor states that his attempts to complete the required

    counseling were “unsuccessful due to the emergency of my

    particular situation.”

          Under 11 U.S.C. § 109(h)(1), a person may not be a debtor if
Case 19-00543-SMT   Doc 18   Filed 08/22/19 Entered 08/22/19 08:42:13   Desc Main
                             Document Page 2 of 4


that person has not received a certificate of credit counseling

within 180 days prior to the filing of a case in bankruptcy.

Under 11 U.S.C. § 109(h)(3)(A), a debtor may be temporarily

exempted from obtaining credit counseling if the debtor:

      submits to the court a certificate that—

           (i) describes exigent circumstances that merit a
      waiver of the requirements of paragraph (1);

           (ii)    states that the debtor requested credit
      counseling services from an approved nonprofit budget and
      credit counseling agency, but was unable to obtain the
      services referred to in paragraph (1) during the 7-day
      period beginning on the date on which the debtor made the
      request; and

           (iii)    is satisfactory to the court.

      The debtor does not qualify for a temporary exemption from

the requirement of obtaining credit counseling.             Even if the

debtor’s foreclosure sale was an exigent circumstance,1 the

debtor here is not entitled to a temporary waiver.              The debtor

has not shown that he was unable to obtain credit counseling



      1
        Courts are not in agreement whether an extremely imminent
foreclosure sale may be considered an exigent circumstance.
Compare In re Rodriguez, 336 B.R. 462, 474–475 (Bankr. Idaho
2005) (holding that filing a petition on the eve of foreclosure
was not an exigent circumstance because “[foreclosures do not
come without a good deal of advance notice . . . nonbankruptcy
law has myriad procedural protections for debtors providing
advance notice of what might occur and when”), with In re
Cleaver, 333 B.R. 430, 435 (Bankr. S.D. Ohio 2005) (holding
imminent foreclosure was an exigent circumstance because “the
common reality is that many debtors file at the last minute just
before a foreclosure sale . . . [f]urthermore, it is difficult to
conceive of an exigent circumstances related to bankruptcy that
would not involve impending creditor action”).

                                       2
Case 19-00543-SMT   Doc 18   Filed 08/22/19 Entered 08/22/19 08:42:13   Desc Main
                             Document Page 3 of 4


within the 7-day period after making a request for credit

counseling, and his request for a waiver is not satisfactory to

the court.

      The debtor’s petition instructed him:

      To ask for a 30-day temporary waiver of the requirement,
      attach a separate sheet explaining what efforts you made
      to obtain the briefing, why you were unable to obtain it
      before you filed for bankruptcy, and what exigent
      circumstances required you to file this case.

Credit counseling generally can be obtained within a day or two

after requesting it, and the debtor has not identified a credit

counseling agency to whom he made a request, and has not

explained why the credit counseling agency was unable to provide

such counseling within seven days.          All that the debtor does say

is his attempts were “unsuccessful due to the emergency of my

particular situation,” but the court cannot determine whether

that means the debtor requested and was unable to obtain credit

counseling within seven days of requesting it, or in time to

prevent the foreclosure sale.         If the debtor was able to obtain

credit counseling within seven days of requesting it, but not in

time to stop the foreclosure, the debtor would still not qualify

for the exception.     The law requires that the counseling be

unavailable within 7-days of requesting it, not before the

exigent circumstance.        Under these circumstances, the debtor’s

Praecipe is not a certificate satisfactory to the court.                See In

re Rodriguez, 336 B.R. 462, 474 (Bankr. D. Idaho 2005)


                                       3
Case 19-00543-SMT                                                                                    Doc 18                 Filed 08/22/19 Entered 08/22/19 08:42:13    Desc Main
                                                                                                                            Document Page 4 of 4


(certificate was unsatisfactory in failing to provide any detail

of facts pertinent to requesting credit counseling and being

unable to obtain it within the specified statutory period).

Thus, under § 109(h)(3)(A)(iii), the debtor is not entitled to a

temporary waiver.

                              Accordingly, the debtor does not qualify for a temporary

exemption from obtaining credit counseling and therefore is

ineligible under 11 U.S.C. § 109(h)(1) to be a debtor.                                                                                                                 The case

must be dismissed.

                                                                                                                                      II

                              For aforesaid reasons, it is

                              ORDERED that the debtor’s Praecipe (Dkt No. 6) is DENIED.

It is further

                              ORDERED that the above-captioned case is DISMISSED.

                                                                                                                                                [Signed and dated above.]

Copies to: Debtor; e-recipients of filings; all entities on BNC
mailing list.




R:\Common\TeelSM\TTD\Orders\109(h)\Order of dismissal - 109(h)_failure to file cert of credit counseling_Juan Diaz_v2.wpd
                                                                                                                                      4
